               CASE 0:20-cr-00181-PJS-BRT Document 22 Filed 08/27/20 Page 1 of 1

                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MINNESOTA

                                       INITIAL APPEARANCE
UNITED STATES OF AMERICA,                      )             COURTROOM MINUTES - CRIMINAL
                                               )               BEFORE: BECKY R. THORSON
                          Plaintiff,           )                   U.S. Magistrate Judge
                                               )
 v.                                            )     Case No:            20-cr-181 PJS/BRT
                                               )     Date:               August 27, 2020
Davon De-Andre Turner(2),                      )     Video Conference
                                               )     Time Commenced:      1:06 p.m.
                          Defendant,           )     Time Concluded:      1:22 p.m.
                                                     Time in Court:       16 minutes


APPEARANCES:
 Plaintiff: Alexander Chiquoine, Assistant U.S. Attorney
 Defendant: Deborah Ellis, Assistant Federal Public Defender
                       X CJA

 Date Charges Filed: 8/28/2020                Offense: Conspiracy to commit arson

 X Advised of Rights

on     X Indictment


X Personal Recognizance Bond see Order Setting Conditions of Release.

Next appearance date is August 31, 2020 at 4:00 p.m. via video conference before U.S. Magistrate Judge Tony N.
Leung for:
 X Arraignment hrg


Additional Information:

X Defendant consents to this hearing via video conference.
                                                                                      s/JM
                                                                                    Signature of Courtroom Deputy
